DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This communication is in response to the applicant’s amendments filed on 11/16/2021. Claim 1 has been amended. Claims 2, 7 and 10 have been cancelled. Claims 1, 3-6, 8-9, and 11-14 are currently pending and have been examined. 

Allowable Subject Matter
Claims 1, 3-6, 8-9, and 11-14 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior art of record:
Bondesen et al, U.S. publication No. 2015254642, “Bondesen”, 
Pachouri et al, U.S. publication No. 20170186008, “Pachouri”,

	Bondesen generally discloses an apparatus for reducing digital wallet exposure. The apparatus includes a memory; a processor; and a module stored in the memory, executable by the processor, and configured to determine that a potential exposure associated with a first payment credential associated with a digital wallet has been detected; determine that the digital wallet has at least one additional associated payment credential; and, in response to determining the potential exposure has been detected and determining that the digital wallet has at least one additional associated payment credential, initiate at least one exposure reduction measure intended to reduce potential exposure to the at least one additional associated payment credential.

	Pachouri generally discloses a computer server that is communicatively coupled to one of a plurality of nodes of a secure authorization network. The computer server includes a network interface, a processor coupled to the network interface, and a memory coupled to the processor. The memory includes a computer-readable storage medium storing computer-readable program code therein. When executed, the computer-readable program code causes the following operations to be performed by the processor of the computer server. A restriction request message, which includes a restriction for a secondary account, is received through the network interface from a user device via a network node that is outside of the secure authorization network. An authorization request message, which includes an identifier of the secondary account and a secondary password provided by a terminal that is communicatively coupled to one of the nodes, is received through the network interface via the secure authorization network. The secondary account is identified as being associated with a primary account based on the identifier included in the authorization request message. Authentication for an electronic transaction between the terminal and the primary account is performed based on the secondary password responsive to the identifying. An authorization response message for the electronic transaction between the terminal and the primary account, based on the restriction for the secondary account, is selectively transmitted through the network interface via the secure authorization network, responsive to the authentication based on the secondary password.

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-23 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The references Bondesen and Pachouri disclosed as previously discussed.  The references however do not teach at least: 
	A method implemented by a system comprising 
		a first server of a home token service provider associated with an 			issuing bank of a mobile payment card, 
		a second server of a roaming token service provider, 
		a third server of a home banking network, and 
		a fourth server of a roaming banking network, 

	said method comprising: 
		- receiving, by the fourth server of the roaming banking network, a 			roaming token as part of transaction data characterizing an EMV 			payment transaction performed by a digital wallet application using 			the mobile payment card in the 	roaming banking network, the 				roaming token being allocated to the mobile 	payment card for 				operating in a roaming banking network; 

		- receiving, by the second server from the fourth server, said roaming 			token;

		- obtaining, by the second server, a home token allocated to the 				mobile payment card for operating in a home banking network other 			than said roaming banking network, wherein the obtaining comprises 		identifying the home token based on a link between the roaming 			token and information previously stored in association with said 			roaming token in the roaming banking network;
 
		- receiving, by the first server, the home token obtained by said 				second server; 
		
		- obtaining, by the first server, a primary card number of the mobile 			payment card for operating in the home banking network based on 			the home token and information previously stored in association with 		said home token; 

		- providing, by the first server, the primary card number to the third 			server; and 

		- sending, by the third server, the primary card number in a 				transaction request to the issuing bank for authentication of the EMV 			payment transaction by the issuing bank based at least in part on the 			primary card number.

Therefore, the claims of the instant application are not obvious over Bondesen separately or in view of Pachouri for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these elements in Bondesen and Pachouri.
	Bondesen is not concerned with enabling a (roaming) payment network to handle a payment transaction initiated by a digital wallet application while the mobile device is roaming outside the home payment network with which is it is designed to operate. Bondesen does not teach at least "related by incompatible tokens operating in different financial networks." Bondesen does not and cannot teach or suggest a dual de-tokenization process as recited in amended claims 1, 8, and 9.
	Further, Pachouri does not remedy the deficiencies of Bondesen in this regard. Pachouri appears to disclose a method for authenticating and authorizing secondary accounts which are linked to a primary account. As shown in figures lA and 6, and described at paragraphs 0052-0054, Pachouri seems to disclose a method where a token is generated for each of a plurality of sub-accounts of a primary account, and an authorization server may create a listing of the tokens generated for each secondary account. The token for each secondary account is then transmitted to a consumer electronic device that is outside of the payments network. Pachouri at paragraph 0052. In response to an authorization request message including a secondary account identifier, the authorization server identifies the second account identifier as a previously generated token and the secondary account is identified as a sub-account of the primary account responsive to a recognition of the token. Id. at paragraph 0054. The token is replaced with an identifier of the primary account if transaction restriction for the secondary account is not exceeded. Id. at paragraph 0056. Accordingly, Pachouri teaches the use of multiple tokens but for identifying a secondary account as being linked to a primary account. During a transaction, the token may be detokenized to identify the primary account. In other words, in Pachouri, a single detokenization may be performed during a transaction to obtain a primary account based on a single token. However, Pachouri fails to teach two successive de-tokenization steps as now recited in claims 1, 8, and 9. 
	The various tokens contemplated in Pachouri are all tokens associated with a secondary account of a primary account. Pachouri is silent regarding using two tokens, namely a roaming token and a home token, from two different banking networks, namely a roaming banking network and a home banking network.
	Accordingly, the present invention is also distinguishable over Bondesen, taken alone and/or in view of Pachouri.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685